Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
	The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically U.S. Patent Application Publication No. 20100241968 “Tarara”, does not expressly teach or render obvious the invention as recited in the amended independent claims 1.
	The prior art teaches a computer-implemented comment processing method comprising:	receiving, using at least one processor, content from a server, the content including at least one of a text and an image (i.e. para. [0017]); 
specifying, using the at least one processor, a comment section (i.e. para. [0100]) in the received content (i.e. para. [0100]) in response to a selection of a user (i.e. para. [0100]); 
registering (i.e. para. [0023]), using the at least one processor, a comment input by the user (i.e. para. [0024]) to the specified comment section of the content with the server (i.e. para. [0023]), the registering including associating the input comment (i.e. para. [0023]) with the specified comment section of the content on the server (i.e. para. [0023]); 
highlighting (i.e. para. [0078]), using the at least one processor, the specified comment section (i.e. para. [0100]) to which the input comment is registered in the content (i.e. para. [0023]); 
displaying, using the at least one processor, at least one registered comment (i.e. para. [0131]) among a plurality of comments (i.e. para. [0100]) registered to the highlighted section (i.e. para. [0023]) at a point in time at which the highlighted section is displayed on a screen area (i.e. para. [0100]),
the displaying including, 
selecting a representative comment from among the plurality of comments registered to each comment section (i.e. para. [0100]) of a plurality of comment sections of the content (i.e. para. [0079]).
	However, the prior art does not teach 
automatically updating, using the at least one processor, log information associated with the content, the automatically updating the log information including updating information regarding comments to indicate the comments have been viewed by the user for each comment section of the plurality of comment sections of the content in response to the user viewing the respective comments, and to indicate that the user has recommended the comments or received a recommendation to the comments;
 the displaying the at least one registered comment further including, 
in response to a determination that the content is initially viewed by the user based on the log information associated with the content, not displaying all of the comments, and
 in response to a determination that the content had been viewed at least once by the user based on the log information, displaying the at least one registered comment in response to the log information indicating the at least one registered comment has not been viewed by the user, and not displaying the at least one registered comment in response to the log information indicating the at least one registered comment has been previously viewed by the user.
In addition it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the method comprising automatically updating, using the at least one processor, log information associated with the content, the automatically updating the log information including updating information regarding comments to indicate the comments have been viewed by the user for each comment section of the plurality of comment sections of the content in response to the user viewing the respective comments, and to indicate that the user has recommended the comments or received a recommendation to the comments; the displaying the at least one registered comment further including, in response to a determination that the content is initially viewed by the user based on the log information associated with the content, not displaying all of the comments, and in response to a determination that the content had been viewed at least once by the user based on the log information, displaying the at least one registered comment in response to the log information indicating the at least one registered comment has not been viewed by the user, and not displaying the at least one registered comment in response to the log information indicating the at least one registered comment has been previously viewed by the user, as cited in the context of the claims in combination with the other elements recited
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171